DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 11/10/2021. 
Acknowledgement is made to the cancellation of claims 2-4, and 9 and is sufficient to overcome the rejection set forth in the previous office action. 
Claims 1, 5-8, and 10-11 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 20020183638 A1) in view of Whitebook (US 20020095198 A1) and Forsyth (US 20160022353 A1).
Regarding claim 1, Swanson teaches a high-frequency thermal therapy device (Fig. 3; device 16), comprising: a handle (Fig. 3; handle 38); an elongated body extending from the handle (Fig. 3; flexible catheter body 34); a first electrode disposed at one portion of the elongated body for cauterizing (Para. [0005] discusses a variety of medical treatments which can be used by the device such as cutting, ablating, coagulating, destroying, or otherwise changing the physiological properties of tissue) a target lesion and including a first active electrode and a first passive electrode, the first active electrode wound in a spiral shape along an outer circumferential surface of the elongated body; a second electrode disposed at another portion of the elongated body for cauterizing the target lesion and including a second active electrode and a second passive electrode, the second active electrode wound in a spiral shape along the outer circumferential surface of the elongated body (Fig; 6; probe 100 includes a plurality of segmented generally flexible electrodes 102 located along longitudinal points of a flexible catheter body 104, further Para. [0113] ] discusses the generator 46 as being operable in a bi-polar mode in which the active and return electrode are located on the catheter body, which is connected through the associated switching element); a radio frequency generator for generating a radio frequency current; an electric circuit for connecting the radio frequency generator to the first and the second electrodes; and a switch for opening or closing the electric circuit, wherein the switch (Fig. 8; switching element 80) includes: a pair of input (Fig. 5; switching element input 82) terminals connected to the radio frequency generator (Fig. 5; generator 46); a pair of first output terminals (Fig. 5; first switch path 86) respectively connected to the first active electrode and the first passive electrode (Para. [0317] discusses the input and outputs comprising both supply and return lines); a pair of second output terminals (Fig. 5; second switch path 90); and a bridge (Fig. 5; electronic switch 92) configured to selectively connect the pair of input terminals to the pair of first output terminals, the pair of second output terminals, or the both, so as to change the target lesion (Para. [0319]- [0320] discuss the operating parameters between the switching paths and the effect this has on the tissue where the energy is applied), and wherein the bridge includes an active bridge and a passive bridge that are configured to be interlocked with each other (Para. [0113] ] discusses the generator 46 as being operable in a bi-polar mode in which the active and return electrode are located on the catheter body, which is connected through the associated switching element), such that when the active bridge is activated to connect one of the pair of input terminals to one of the pair of first or second output terminals, the passive bridge is also activated to connect the other of the pair of input terminals to the other of the pair of first or second output terminals, and when the active bridge is inactivated to disconnect one of the pair of input terminals to one of the pair of first or second output terminals, the passive bridge is also inactivated to disconnect the other of the pair of input terminals to the other of the pair of first or second output terminals.
However, Swanson fails to teach the device wherein the first passive electrode wound in a spiral shape in parallel with the first active electrode, and the second passive electrode wound in a spiral shape in parallel with the second active electrode 
Whitebook teaches a catheter including an emitter structure electrically coupled to an RF generator for affecting the tissue of a patient. Whitebook further teaches the electrode (Fig. 3; emitter 300 comprising a number of electrodes 308, 310 which comprise continuous, interlaced, spirals that 306) structure as comprising both an active and return electrode wound in a spiral configuration around the catheter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Whitebook into the device of Swanson, as Whitebook teaches (Para. [0057]) the benefit of the emitter comprising active and passive spiraling electrode as this “flow-around” emitter pattern allows blood to be warmed as it flows around the emitter.
Swanson further fails to teach the device wherein a length of the first electrode is different from a length of the second electrode in an extending direction of the elongated body and the pair of second output terminals, which are connected to the second active electrode and the second passive electrode, selectively connects the input terminals to the first or second pair of output terminals in order to change the cauterization2Appl. No.: 16/347,158 lReply to Office Action of September 1, 2021ength of the target lesion. Swanson instead teaches a controller which regulates the operation of the generator through the switching mechanism which switches between a first and second set of output terminals, which are utilized to selectively control the application of energy to tissue to provide a desired outcome which is dependent upon the procedure being performed by the user.
Forsyth teaches a multiple lead electrode probe, comprising a plurality of electrodes disposed about an elongate shaft, which may be individually connected to a control and power unit through individual channels. Forsyth further teaches the similar device comprising a first and a second electrode wherein a length of the first electrode is different from a length of the second (Para. [0005] discusses the differing lengths of the electrodes along the longitudinal axis of the device) electrode in an extending direction of the elongated body, and device selectively connecting the generator to the first electrode, the second electrode, or both so as to change a cauterization length of the target lesion (Para. [0069] discusses the ability of the electrodes to be activated one at a time or in combination to provide a specific ablation pattern, such as situations where it may be desirable to start the ablation at the first end of a tumor and move the procedure towards a second end). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Forsyth into the device of Swanson as Forsyth teaches the benefit of (Para. [0053]) the ablation of tissue being performed in a controlled manner, such as by inserting a multiple probe assembly into the tissue of the patient and independently controlling separate electrode portions of the probe assemblies to provide better and more uniform distribution of the surrounding tissue temperature and providing a homogenous heating and ablation zone for tissue necrosis. 
Regarding claim 5, Swanson in view of Whitebook and Forsyth teach the high-frequency thermal therapy device of claim 1, Swanson further teaches this modified device wherein according to an operation of the switch, the first active electrode and the first passive are electrically connected to the radio frequency generator; the second active electrode and the second passive electrode are electrically connected to the radio frequency generator; or the first active electrode, the first passive electrode, the second active electrode, and the second passive electrode are electrically connected to the radio frequency generator (Fig. 5; generator 46 is electrically connected through switching element input 82 to switching element 80 includes an electronic switch 92 defining a first switch path 86 and a second switch path 90).  
Regarding claim 6, Swanson further teaches the high-frequency thermal therapy device of claim 5, wherein the pair of input terminals comprises: a first terminal extending from an active terminal of the radio frequency generator; and a second terminal extending from a passive terminal of the radio frequency generator wherein the pair of first output terminals comprises: a third terminal extending from the first active electrode; and a fourth terminalwherein the pair of second output terminals comprises: a fifth terminal extending from the second active electrode; and a sixth terminal extending from the second passive electrodeand wherein the bridge is configured to connect the pair of input terminals to or block the pair of input terminals from the pair of first output terminals and the pair of second output terminals (Fig. 5; generator 46 is electrically 82 to switching element 80 includes an electronic switch 92 defining a first switch path 86 and a second switch path 90, and Para. [0317] discusses the input and outputs comprising both supply and return lines).  
Regarding claim 7, Swanson in view of Whitebook and Forsyth teach the high-frequency thermal therapy device of claim 6. In view of the previous modifications, Forsyth further teaches the device wherein the bridge comprises: a first bridge for connecting the pair of input terminals with the pair of first output terminals; a second bridge for connecting the pair of input terminals with the pair of second output terminals; and a third bridge for connecting the pair of input terminals with the pair of first output terminals and the pair of second output terminals, and wherein the bridge is configured such that any one of the first bridge, the second bridge, and the third bridge is activated to electrically connect the radio frequency generator to at least one of the first and the second electrodes, or all of the first bridge, the second bridge, and the third bridge are inactivated to electrically disconnect the radio frequency generator from the first and the second electrodes (Para. [0068] discusses the ability of the electrodes to be activated in any combination possible based on the desirability of the user, in view of the switching mechanism of Swanson, the multitude of bridges would be utilized to allow for multiple electrodes to be activated at the same time).
Regarding claim 8, Swanson in view of Whitebook and Forsyth teach the high-frequency thermal therapy device of claim 7, Swanson further teaches the device wherein the first bridge comprises: a first active bridge for connecting the first terminal with the third terminal; and a first passive bridge for connecting the second terminal with the fourth terminal, wherein the second bridge comprises: a second active bridge for connecting the first terminal with the fifth terminal; and a second passive bridge for connecting the second terminal with the sixth terminal, and wherein the third bridge comprises: a third active bridge for connecting the first terminal with the third terminal and the fifth terminal; and a third passive bridge for connecting the second terminal with the fourth terminal and the 46 is electrically connected through switching element input 82 to switching element 80 includes an electronic switch 92 defining a first switch path 86 and a second switch path 90, and Para. [0317] discusses the input and outputs comprising both supply and return lines).  
Regarding claim 10, Swanson in view of Whitebook and Forsyth teaches the high-frequency thermal therapy device of claim 1, Whitebook further teaches the device wherein each of the first and second electrodes comprises an active electrode body and a passive electrode body facing each other to be configured such that the cauterization is performed by a radio frequency radiation between the active electrode body and the passive electrode body (Fig. 3; emitter 300 comprising a number of electrodes 308, 310 which comprise continuous, interlaced, spirals that encircle body 306). 
In view of the previous modifications, Swanson further teaches the device wherein at least one of the first and second electrodes is electrically connected to the radio frequency generator by an operation of the switch (Fig. 5; generator 46 is electrically connected through switching element input 82 to switching element 80 includes an electronic switch 92 defining a first switch path 86 and a second switch path 90). 
In view of the previous modifications, Forsyth further teaches the device wherein the cauterization length is changed according to the number of the electrodes electrically connected to the radio frequency generator (Para. [0005] discusses the differing lengths of the electrodes along the longitudinal axis of the device).  
Regarding claim 11, Swanson in view of Whitebook and Forsyth teach the high-frequency thermal therapy device of claim 10, Whitebook further teaches the device wherein the active electrode body has an annular shape, and wherein the passive electrode body has an annular shape and is disposed parallel to the active electrode body (Fig. 3; emitter 300 comprises emitter body 306 with electrodes 308, 310).   

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Specifically, applicant’s arguments of the limitations that art not taught by the Stern/Forsyth/Shin references are moot in view of the new grounds of rejection under Swanson/Whitebook/Forsyth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20150057652 A1- teaches a cardiac ablation device using a switching mechanism for electrode activation.
US 20070287994 A1- teaches an ablation device with parallel spiral bipolar electrodes.
US 20020095198 A1- teaches a spiral bipolar emitter with a catheter for applying electromagnetic radiofrequency energy.
US 5,545,193- teaches a helically wound radio-frequency emitting electrodes for creation lesions in body tissue
US 4,302,756- teach a multiplexing for switching circuits required to independently control a variety of electrodes within an electrode system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794